    Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 1 of 45            FILED
                                                                      2020 Dec-16 AM 10:50
                                                                     U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                                   
          EXHIBIT
            “A”





                   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 2 of 45

6WDWHRI$ODEDPD                                                                               &DVH1XPEHU
                                             &29(56+((7
8QLILHG-XGLFLDO6\VWHP
                                       &,5&8,7&2857&,9,/&$6(                              &9
                                         1RW)RU'RPHVWLF5HODWLRQV&DVHV                     'DWHRI)LOLQJ            -XGJH&RGH
)RUP$5&LY5HY
                                                                                              

                                                 *(1(5$/,1)250$7,21
                              ,17+(&,5&8,7&28572)-())(5621&2817<$/$%$0$
                          '$9,'&63(1&(5Y)5$1./,1$0(5,&$1+20(0257*$*((7$/

)LUVW3ODLQWLII      %XVLQHVV           ,QGLYLGXDO              )LUVW'HIHQGDQW        %XVLQHVV                ,QGLYLGXDO
                      *RYHUQPHQW         2WKHU                                           *RYHUQPHQW              2WKHU

1$785(2)68,7 6HOHFWSULPDU\FDXVHRIDFWLRQE\FKHFNLQJER[ FKHFNRQO\RQH WKDWEHVWFKDUDFWHUL]HV\RXUDFWLRQ

725763(5621$/,1-85<                                 27+(5&,9,/),/,1*6 FRQW G
     :'($:URQJIXO'HDWK                                   06;; %LUWK'HDWK&HUWLILFDWH0RGLILFDWLRQ%RQG)RUIHLWXUH$SSHDO
     721*1HJOLJHQFH*HQHUDO                                      (QIRUFHPHQWRI$JHQF\6XESRHQD3HWLWLRQWR3UHVHUYH

     72091HJOLJHQFH0RWRU9HKLFOH                        &957&LYLO5LJKWV
     72:$:DQWRQQHVV                                       &21'&RQGHPQDWLRQ(PLQHQW'RPDLQ5LJKWRI:D\
     723/3URGXFW/LDELOLW\$(0/'                          &703&RQWHPSWRI&RXUW
     72000DOSUDFWLFH0HGLFDO                              &217&RQWUDFW(MHFWPHQW:ULWRI6HL]XUH
     72/00DOSUDFWLFH/HJDO                                72&1&RQYHUVLRQ
     72200DOSUDFWLFH2WKHU                                (41' (TXLW\1RQ'DPDJHV$FWLRQV'HFODUDWRU\-XGJPHQW
     7%)0)UDXG%DG)DLWK0LVUHSUHVHQWDWLRQ                        ,QMXQFWLRQ(OHFWLRQ&RQWHVW4XLHW7LWOH6DOH)RU'LYLVLRQ

     72;;2WKHU                                           &98'(YLFWLRQ$SSHDO8QODZIXO'HWDLQHU
                                                              )25-)RUHLJQ-XGJPHQW
725763(5621$/,1-85<                                        )25))UXLWVRI&ULPH)RUIHLWXUH
     723(3HUVRQDO3URSHUW\                                06+&+DEHDV&RUSXV([WUDRUGLQDU\:ULW0DQGDPXV3URKLELWLRQ
     725(5HDO3URSHUO\                                    3)$%3URWHFWLRQ)URP$EXVH
                                                              (3)$(OGHU3URWHFWLRQ)URP$EXVH
27+(5&,9,/),/,1*6
                                                              )(/$5DLOURDG6HDPDQ )(/$
     $%$1$EDQGRQHG$XWRPRELOH
                                                              53525HDO3URSHUW\
     $&&7$FFRXQW 1RQPRUWJDJH
                                                              :7(*:LOO7UXVW(VWDWH*XDUGLDQVKLS&RQVHUYDWRUVKLS
     $3$$$GPLQLVWUDWLYH$JHQF\$SSHDO
                                                              &203:RUNHUV¶&RPSHQVDWLRQ
     $'3$$GPLQLVWUDWLYH3URFHGXUH$FW
                                                              &9;;0LVFHOODQHRXV&LUFXLW&LYLO&DVH
     $136$GXOWVLQ1HHGRI3URWHFWLYH6HUYLFHV

25,*,1      )      ,1,7,$/),/,1*                       $        $33($/)520                               2       27+(5
                                                                  ',675,&7&2857

             5      5(0$1'('                             7        75$16)(55(')520
                                                                  27+(5&,5&8,7&2857

                                                                       1RWH &KHFNLQJ<HVGRHVQRWFRQVWLWXWHDGHPDQGIRUD
+$6-85<75,$/%((1'(0$1'('"                    <(6     12            MXU\WULDO 6HH5XOHVDQG$OD5&LY3IRUSURFHGXUH


5(/,()5(48(67('                      021(7$5<$:$5'5(48(67('                      12021(7$5<$:$5'5(48(67('

$77251(<&2'(
        6($                                   $0                            V6+$1(7+20$66($5605
                                             'DWH                                               6LJQDWXUHRI$WWRUQH\3DUW\ILOLQJWKLVIRUP


0(',$7,215(48(67('                             <(6    12       81'(&,'('

(OHFWLRQWR3URFHHGXQGHUWKH$ODEDPD5XOHVIRU([SHGLWHG&LYLO$FWLRQV                        <(6      12
                                 DOCUMENT 2
                                                         ELECTRONICALLY
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 311/5/2020     FILED
                                                             of 45 10:56 AM
                                                                   01-CV-2020-903782.00
                                                                   CIRCUIT COURT OF
                                                              JEFFERSON COUNTY, ALABAMA
                                                           JACQUELINE ANDERSON SMITH, CLERK
 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA


DAVID C. SPENCER                    )
                                    )
     Plaintiff,                     )
                                    )
                                    )    Case Action Number:
                                    )    CV-2020-
                                    )
vs.                                 )
                                    )
FRANKLIN AMERICAN HOME              )
MORTGAGE AND                        )
CITIZENS BANK, NA D/B/A             )
CITIZENS ONE HOME LOANS             )
                                    )
                                    )
Defendants.                         )
_____________________________________________________________

                                COMPLAINT

                                 PARTIES.

      1.    The Plaintiff, David C. Spencer (“Spencer”), is over the age of

nineteen years and resides in Jefferson County, Alabama.

      2.    The Defendant, Franklin American Home Mortgage (“Franklin

American”), does business in Jefferson County, Alabama.

      3.    The Defendant, Citizens Bank, NA d/b/a Citizens One Home

Mortgage (“Citizens”), does business in Jefferson County, Alabama.

      4.    The allegations contained in the Plaintiff’s complaint occurred

in Jefferson County, Alabama.
                                 DOCUMENT 2
    Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 4 of 45




                       FACTUAL ALLEGATIONS.

      5.     The Plaintiff, Spencer, obtained home mortgage xxxxxx-x203

from Defendant, Franklin American, in approximately 2015.        All loan

payments were timely made during the duration of the loan.        In fact,

Spencer scheduled all payments to be paid automatically via online banking

on or around the first day of the month.

      6.     Citizens announced the completion of its acquisition of

Franklin American in August 2018.

      7.     Spencer was not aware that his home loan had been transferred

to Defendant, Citizens, and assigned loan number xxxxxx-x90 until he

received a foreclosure notice in June 2020.

      8.     Upon discovering his home loan had been transferred, Spencer

updated his online banking payees to include Citizens and remove Franklin

American.

      9.     Additionally, Spencer confirmed that his loan payments were

current with Citizens.      However, Citizens’ representatives continually

contacted him and harrassed him about past-due payments even though

Spencer had provided bank statements showing that the payments were

made timely.     Citizens’ representative conceded to Spencer that his

March 2020 payment had been misapplied.




                                      2
                                DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 5 of 45




      10.    In a conversation with Citizens’ representative, identified as

Preston, he advised Spencer that Citizens had returned his March payment

because Citizens had “no idea how to apply it.”

      11.    Based on ledgers obtained by Spencer from his home loan

account, Citizens’ representatives incorrectly applied the March payment to

his escrow account and attempted to issue a refund to Spencer, which he

never received. The March 2020 payment should have been applied to

his home loan.       This negligent and/or wanton handling of Spencer’s

payment caused his loan to show as past-due, accrue late fees, and cause

damage to Spencer’s credit report.

      12.    Notwithstanding, his April 2020 payment for the exact same

amount was, in fact, applied to his home loan.

      13.    Citizens’ representatives were often hostile, combative, and not

helpful with working with its customer and dealing with the stressful

situation of being accused of not making payments when his bank account

statements proved otherwise.

       14.   Moreover, Franklin American also lost a payment Spencer had

paid after the home loan was transferred to Citizens. Spencer’s May 2020

payment, which was also paid electronically by his bank on or about

May 1, 2020, was lost by Franklin American until it was finally located

and deposited three months later on August 4, 2020.

                                     3
                                   DOCUMENT 2
    Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 6 of 45




      15.    During this time the Defendants, Franklin American and

Citizens, were under the same ownership; however, Spencer was never given

credit for the payment.

      16.    The Defendants, Franklin American and Citizens, have

negligently and/or wantonly handled the sale or transfer of the Plaintiff’s,

Spencer, home loan resulting in Spencer’s credit being damaged and an

attempted foreclosure on this home.

      17.    The Defendants’, Franklin American and Citizens,

representative’s actions were negligent, wanton, breached the contract with

their customer and were not in compliance with federal law.

      18.    These actions caused the Plaintiff, Spencer, stress, affected his

relationships, and ability to work.

      19.    Defendants’ representatives refused to repair the damage done

to the Plaintiff’s credit or properly credit the Plaintiff’s account after being

requested to do so by the Plaintiff and his attorney.

                             COUNT I (Breach of Contract)

      20.    The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

      21.    The Defendants, Franklin American and Citizens, had a contract

with the Plaintiff, Spencer, to provide financial services to him including but not

limited to properly servicing his home loan.


                                         4
                                      DOCUMENT 2
    Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 7 of 45




       22.     The Defendants, Franklin American and Citizens, breached those

contracts by failing to properly credit, transfer, or sell his home loan after being

demanded to do so.       Their actions also did not comply with state law or federal

law including but not limited to Alabama’s SAFE Act §5-26-1; §5-26-17(1)-(6);

The Truth In Lending Act, 12 CFR Part 226, Regulation Z; 12 CFR Part 227.2;

Home Ownership and Equity Protection Act 15 U.S.C. §1601-02, §§1639-41. Real

Estate Settlement Procedures Act (RESPA) 12 U.S.C. §2601-2617, Title X of the

Dodd Frank Wall Street Reform and Consumer Protection Act, and the regulations

promulgated by the U.S. Consumer Protection Consumer Bureau (“CFPB”).

       23.     As a proximate result of the Defendants’ conduct, the Plaintiff was

caused to suffer injuries and damages including but not limited to damage to his

credit file, loss of funds, stress, and physical illness.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory damages.

                          COUNT II (Negligence and Wantonness)

       24.     The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

       25.     The Defendants’, Franklin American and Citizens, representatives’

actions were negligent because they failed to follow established policies and

procedures with respect to account handling.


                                            5
                                      DOCUMENT 2
    Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 8 of 45




       26.     The Defendants’, Franklin American and Citizens, representatives’

actions were intentional, wanton, and reckless because they failed to follow

established policies and procedures with respect to account handling and refused

to credit the accounts after being demanded to do so.

       27.     The Defendants’ actions described above proximately caused

Plaintiff’s injuries and damages including but not limited to damage to his credit

file, loss of funds, stress, and physical illness.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory and punitive damages.

                               COUNT III (Slander to Credit)

       28.     The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

       29.     The Defendants’, Franklin American and Citizens, representatives

did not properly credit Plaintiff’s home loan after being provided notice under

federal law including to but not limited to the Consumer Credit Protection Act

(“CCPA”).

       30.     The Defendant’s, Franklin American and Citizens, representatives

continued to report to the credit bureaus that the Plaintiff’s account was past-due

even though its representatives knew that the Plaintiff disputed the past-due

balances and provided evidence of this payments via his bank statements to the


                                            6
                                       DOCUMENT 2
     Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 9 of 45




Defendants.

           31.   The Defendants’ act of reporting the status of his loan to the credit

bureaus has resulted in a decrease in his credit score which has injured the

Plaintiff’s ability to obtain loans, credit cards, purchases, and maintain his quality

of life.

           32.   Therefore, the Defendants’ actions proximately caused Plaintiff’s

injuries and damages including but not limited to damage to his credit file, loss of

funds, stress, and physical illness.

           WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory damages.

                          COUNT IV (Fraudulent Misrepresentation)

           33.   The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

           34.   The Defendants’, Franklin American and Citizens, representatives

fraudulently advised the Plaintiff that he was past due on his home loan payments

even though the Defendants’ representatives possessed evidence of the payments

made through the Plaintiff’s bank statements. Such statements were negligent,

intentional, wanton, reckless, and not founded in the truth and were in violation of

the account holder contract or in state or federal law.




                                            7
                                    DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 10 of 45




       35.    The Defendants’, Franklin American and Citizens, representatives

fraudulently advised the Plaintiff that they accurately report information to his

credit file even though the Defendants’ representative possessed evidence of the

payments made through the Plaintiff’s bank statements.

       36.    Such statements were negligent, intentional, wanton, reckless, and

not founded in contract or law.

       37.    The Plaintiff relied on these representations to his detriment and he

was damaged as a result.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory damages.

                                    COUNT V (Fraud)

       38.    The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

       39.    The Defendants’, Franklin American and Citizens, representatives’

actions in paragraphs twenty-nine (29) and thirty (30) of this Complaint were

fraudulent.

       40.    The Plaintiff was caused to lose money and suffer emotionally and

physically as a result of Defendants’ fraudulent actions.




                                         8
                                   DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 11 of 45




      WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory damages.



                           COUNT VI (Negligent and/or Wanton Training,
                                      Supervision, and Retention)

      41.    The Defendants, Franklin American and Citizens, were

negligent and/or wanton in failing to properly, adequately, and/or reasonably

hire, supervise, monitor, train, regulate, instruct, manage, oversee, and/or

otherwise guide their employees, agents, associates, servants, and/or

delegates in their duties which contributed to the incident(s) made the basis

of this lawsuit.

      42.    As a result of the Defendants’ negligent and wanton conduct,

the Plaintiff sustained injuries and damages.

      WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory and punitive damages.

                   COUNT VII (Consumer Credit Protection Act)

      43.    The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.




                                        9
                                     DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 12 of 45




       44.     The Consumer Credit Protection Act 15 U.S. §1601-1693 was

designed by Congress to protect consumers from the unconscionable actions of

individuals in the financial and banking industry.

       45.     The Defendants’, Franklin American and Citizens, representatives’

actions were in violation of federal law including but not limited to the Consumer

Credit Protection Act 15 U.S. §1601-1693.

       46.     The Defendants’ representatives’ actions proximately caused the

Plaintiff to suffer injuries and damages.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory damages.

             COUNT VIII (Intentional Infliction of Emotional Distress)

       47.     The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

       48.     The Defendants’, Franklin American and Citizens, representatives’

fraudulent, negligent, and wanton actions intentionally inflicted emotional distress

on the Plaintiff causing him to have physical and emotional illness.

       49.     These actions were reprehensible, atrocious, and so extreme, that it

should not be tolerated in a civilized society.

       50.     The Defendants’ actions proximately caused the Plaintiff’s injuries

and damages.


                                            10
                                     DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 13 of 45




       WHEREFORE, PREMISES CONSIDERED, the Plaintiff demands

judgment by struck jury against the Defendants in an amount not to exceed

$75,000 for compensatory damages.

                           COUNT IX (Injunctive Relief)

       50.    The Plaintiff, Spencer, adopts and re-allege the facts as set-out above

in this Complaint.

       51.    The Defendants continue to report outstanding balances on

Spencer’s account to the various credit bureaus and, therefore, damaging his credit

rating causing him to be unable to make certain purchases and provide for his

family.

       52.    The Plaintiff is entitled to injunctive relief under the Alabama

Deceptive Trade Practices Act (“ADTPA”), Ala. Code § 8-19-3 et seq., the federal

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.; and, Alabama

common law.

       53.    Wherefore, Plaintiff, Spencer, requests an Order which will:

              A.      Declare the conduct engaged in by the Defendants, jointly

and severally, violated the Plaintiff’s state and federal rights.

              B.      Enter appropriate declaratory and injunctive relief, including

but not limited to, an Order directing the Defendants to correct their reporting to

the various credit bureaus to show that Spencer has timely made all payments for

the home loan which is at issue, award damages against the Defendants, jointly


                                           11
                                    DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 14 of 45




and severally, in an amount to compensate the Plaintiff Spencer for mental

distress, humiliation, anguish, pain, embarrassment, suffering that are the direct

and/or proximate result of the statutory and common law violations as set out

herein.

              C.     Award attorney’s fees against the Defendants and to the

Plaintiff for the Defendants’ negligent and/or wanton conduct with a total

judgment not to exceed the amount of $75,000.00.

              D.     Enter a judgment against all Defendants for such punitive

damages as will properly punish them for the constitutional, statutory and common

law violations perpetrated upon the Plaintiff with a total judgment not to exceed

the amount of $75,000.00.

              E.     Award Plaintiff pre-judgment and post judgment interest at

the maximum rate allowable by law with a total judgment not to exceed the

amount of $75,000.00.

              F.     Award Plaintiff costs and expert witness fees.

              G.     Award Plaintiffs other such and further relief, including

equitable, that this Court deems just and proper.




                                         12
                                DOCUMENT 2
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 15 of 45




OF COUNSEL:

The Sears Firm, P.C.
The Sears Building
5809 Feldspar Way, Suite 200
Birmingham AL 35244
(205) 989-1709; Fax (866) 754-9453
ssears@me.com
searsandsearslaw.com


     THE PLAINTIFF DEMANDS TRIAL OF THE CLAIMS IN
PLAINTIFF’S COMPLAINT AGAINST THE NAMED DEFENDANTS BY
STRUCK JURY.




PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL AT THE
FOLLOWING ADDRESSES:


Franklin American Home Mortgage
Registered Agent: CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

Ellen Alemany, President
Citizens Bank, N.A.
1 Citizens Plaza
Providence, RI 02903


                                     13
                               DOCUMENT 3
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 PageELECTRONICALLY
                                                            1611/5/2020      FILED
                                                                of 45 10:56 AM
                                                                01-CV-2020-903782.00
                                                                CIRCUIT COURT OF
                                                           JEFFERSON COUNTY, ALABAMA
                                                        JACQUELINE ANDERSON SMITH, CLERK
 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA


DAVID C. SPENCER                    )
                                    )
     Plaintiff,                     )
                                    )
                                    )    Case Action Number:
                                    )    CV-2020-
                                    )
vs.                                 )
                                    )
FRANKLIN AMERICAN HOME              )
MORTGAGE AND                        )
CITIZENS BANK, NA D/B/A             )
CITIZENS ONE HOME LOANS             )
                                    )
                                    )
     Defendants.                    )
_____________________________________________________________

               PLAINTIFF’S FIRST INTERROGATORIES
            TO DEFENDANTS, FRANKLIN AMERICAN HOME
              MORTGAGE AND CITIZENS BANK, NA
                 D/B/A CITIZENS ONE HOME LOANS

      COMES NOW the Plaintiff, DAVID SPENCER (“SPENCER”), in
the above styled cause, by and through his attorney of record, and requests
the Defendants, FRANKLIN AMERICAN HOME MORTGAGE AND
CITIZENS BANK, NA D/B/A CITIZENS ONE HOME LOANS
(“FRANKLIN AMERICAN” AND “CITIZENS ONE” or (“THE
DEFENDANTS”), pursuant to Rule 33 of the Alabama Rules of Civil
Procedure, to respond to Plaintiff’s First Interrogatories to Defendants as
follows:
                                  DOCUMENT 3
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 17 of 45




                                   DEFINITIONS
       1.   “Defendants”, "You" or "Your" as used in this request, the terms
you and your or defendant, refers to the named Defendant, IVY RAYNE
COOPER, her attorney(s), insurer(s), or anyone acting on her behalf, her
attorney(s) behalf, and/or her insurer(s) behalf.
       2.    "Documents." If used below, “document” means any original
written, typewritten, handwritten, printed or recorded material, as well as all
tapes, discs, non-duplicate copies and transcripts thereof, now or at any time
in your possession, custody or control; and, without limiting the generality
of the foregoing definition, but for the purposes of illustration only,
"document" includes notes, correspondence, memoranda, business records,
diaries, calendars, address and telephone records, photographs, tape
recordings, financial statements and records, promotional materials,
examinations, and reports of examinations.          IF SAID DOCUMENT IS
TWO-SIDED, PRODUCE A COPY OF THE DOCUMENT, BOTH FRONT
AND BACK.
       If any document was, but is no longer, in your possession or subject to
your control, state what disposition was made of it, by whom, and the date or
dates or approximate date or dates on which such disposition was made, and
why.
                              INTERROGATORIES
       1.    State the correct name, business telephone number, age, date of
birth, residence address and employer of each individual or party
representative answering these interrogatories.




                                       2
                                   DOCUMENT 3
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 18 of 45




      2.     State the full name and present address of each and every
person who was involved in application of Plaintiff’s mortgage payments
prior to and after the transfer or sale of his home loan from Franklin
American to Citizens.
      3.     State in detail any conversations between the Defendants’
representatives and the Plaintiff, and/or between the Defendants’
representatives (Franklin American and Citizens) concerning Plaintiff’s
mortgage payments including the date, location, and length of time of such
meeting.
      4.     State the name, address, and phone number of each individual
who possess a statement, video, recording or otherwise of the Plaintiff.
      5.     State the full name, present address, and phone number of each
and every person who was a witness any of Plaintiff’s allegations which
forms basis of this lawsuit.
      6.     State the full name, present address, and phone number of each
and every person who was a witness to any of the Plaintiff’s claims which
form the basis of this lawsuit.
      7.     State the full name and present address of each and every
person you intend to call as a witness in the trial of this case.
      8.     State in detail the background investigation that occurred after
receiving any complaint from the Plaintiff concerning the misapplication of
Plaintiff’s mortgage payments.        Specifically include the identity of the
individual that authorized the background investigation, the identity of the
individual(s) or company which conducted the background investigation (if
any), which databases or which information was searched, whether a report
was generated, and the results of the background investigation.


                                        3
                                  DOCUMENT 3
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 19 of 45




      9.     State the name and address of each and every expert witness
that you expect to call as an expert witness at the trial of this case, and state
the subject matter on which said expert(s) is expected to testify. This should
include the subject, the substance of the facts and opinions to which each
expert is expected to testify, the opinions to which each and every expert is
expected to testify, and a summary of the grounds of such opinions held by
each and every expert.
      10.      State the name, address, applicable insurance policy numbers,
nature of coverages and policy limits that applies to the conduct complained
of by the Plaintiff which forms the basis of this lawsuit.
      11.    State whether you or anyone to your knowledge has secured,
obtained, or has any knowledge of any signed or unsigned statement or
account, whether written, recorded, or oral, made by any person, including
the parties, who claims to have any knowledge whatsoever pertaining in any
way to the occurrence referred to in the complaint. If so, state separately the
names, addresses, and telephone numbers of the persons who made such
statement or account and said person’s relationship to this defendant.
NOTE: This interrogatory does not seek production of the statements
themselves but seeks identity of those persons giving such statements.
      12.    State the name, address and telephone number of each and
every person (including yourself) who, to your knowledge, information or
belief has some knowledge, or purports to have information regarding any
matter which is relevant to the subject matter involved in this action.
      13.    State in detail any conversations that took place following the
notice of the improper application of Plaintiff’s mortgage payments by
Defendants or any other employee of Defendants. Specifically identify the




                                       4
                                  DOCUMENT 3
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 20 of 45




date of the conversation, the location and time that the conversation took
place, and details of that conversation.
        14.   State the identity of the individual, the date, the time, the items
reviewed when representatives of Defendants investigated Plaintiff’s home
loan.
        15.   State each and every credit bureau or credit reporting agency
that Defendants provided Plaintiff’s information including but not limited to
name, address, phone number, dates reported, and types of information
reported.
        16.   State in detail each and every disclosure that was provided to
the Plaintiff and the form in which it was disclosed concerning the transfer
or sale of his home loan.
        17.   State in detail each and every document which the Plaintiff
executed (and the date of the document) prior to and after the transfer and
sale of his home loan by Defendants.
        18.   State in detail each and every reason these Defendants believes
that they are not responsible or not guilty for the claims in the Plaintiff’s
complaint.
        19.   State in detail each and every occurrence or training that
Defendants received concerning applying home loan payments during the
sale and transfer between companies or specifically, these Defendants.
        20.   State in detail each and every document and the location of the
documents Defendants’ representatives reviewed concerning application of
home loan payments during the sale or transfer of the home loan.
        21.   State the name and address of any potential party to this
lawsuit, not already a party hereto.




                                        5
                                    DOCUMENT 3
    Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 21 of 45




         22.   If you object to the production of any document called for by
Plaintiff contemporaneously filed and served Request for Production of
Documents on the basis of any claimed privilege, please state the following
with respect to each such document:
         (a)   The author of the document;
         (b)   The author's title or position;
         (c)   The date of such document;
         (d)   The person or persons to whom such document was sent;
         (e)   The title or position of the person or persons to whom such
document was sent;
         (f)   The type of document (i.e., internal memorandum, electronic
mail message, attorney-client correspondence, legal opinion memorandum,
etc.);
         (g)   Whether such document contains any reference to either of the
Defendants in this action; and,
         (h)   The specific reason or reasons which you claim entitles such
document to protection from discovery.




OF COUNSEL:

The Sears Firm, P.C.
The Sears Building
5809 Feldspar Way, Suite 200
Birmingham AL 35244
(205) 989-1709; Fax (866) 754-9453
ssears@me.com
searsandsearslaw.com


                                         6
                            DOCUMENT 3
  Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 22 of 45




    THE PLAINTIFF REQUESTS THAT PLAINTIFF’S FIRST
INTERROGATORIES BE SERVED WITH PLAINTIFF’S COMPLAINT
ON DEFENDANTS.




                                 7
                               DOCUMENT 4
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 PageELECTRONICALLY
                                                            2311/5/2020      FILED
                                                                of 45 10:56 AM
                                                                01-CV-2020-903782.00
                                                                CIRCUIT COURT OF
                                                           JEFFERSON COUNTY, ALABAMA
                                                        JACQUELINE ANDERSON SMITH, CLERK
 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA


DAVID C. SPENCER                    )
                                    )
     Plaintiff,                     )
                                    )
                                    )    Case Action Number:
                                    )    CV-2020-
                                    )
vs.                                 )
                                    )
FRANKLIN AMERICAN HOME              )
MORTGAGE AND                        )
CITIZENS BANK, NA D/B/A             )
CITIZENS ONE HOME LOANS             )
                                    )
                                    )
     Defendants.                    )
_____________________________________________________________

        PLAINTIFF’S REQUEST FOR PRODUCTION TO
DEFENDANTS, FRANKLIN AMERICAN HOME MORTGAGE AND
  CITIZENS BANK, NA D/B/A CITIZENS ONE HOME LOANS

      COMES NOW the Plaintiff, DAVID SPENCER (“SPENCER”), in
the above styled cause, by and through his attorney of record, and requests
the Defendants, FRANKLIN AMERICAN HOME MORTGAGE AND
CITIZENS BANK, NA D/B/A CITIZENS ONE HOME LOANS
(“FRANKLIN AMERICAN” AND “CITIZENS ONE” or (“THE
DEFENDANTS”), pursuant to Rule 34 of the Alabama Rules of Civil
Procedure, to respond to Plaintiff’s First Request for Production to
Defendants as follows:
                                      DOCUMENT 4
     Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 24 of 45




NOTE A: These requests for production shall be deemed continuing so as to

require supplemental responses upon receipt of additional information by this

Defendant or this Defendant's attorney subsequent to your original response.

Any such supplemental responses are to be filed and served upon counsel for

Plaintiffs within thirty (30) days from receipt of such additional information,

but not later than the first of the trial of this case.

1.     Produce a complete copy of Plaintiff’s home mortgage file whether
       paper or electronic.

2.     Produce copies of any recordings, photographs, videos, or motion
       pictures of the persons, places or things involved in the occurrence made
       the basis of this lawsuit.

3.     Produce each and every document pertaining to the Plaintiff including
       but not limited to any applications, disclosures, credit reports,
       investigative reports, correspondence, denials for loans or credit,
       appraisals, proposals, and offers for loans or credit.

4.     Produce each and every document concerning the proper procedure for
       the crediting or application of mortgage payments when a sale or
       transfer of the individual’s home mortgage is pending or occurring
       whether stored in writing or electronically.

5.     Produce a copy of any electronic file concerning the Plaintiff or his
       home mortgage.

6.     Produce each and every document concerning any investigation into the
       Plaintiff’s complaint(s) concerning the application of his home loan
       payments.

7.     Produce a list of individuals who have made complaints in the last ten
       years against these Defendants concerning the transfer and sale of their
       home loan and have the payments have been credited including
       complaints of improper reporting to credit bureaus.


                                            2
                                     DOCUMENT 4
      Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 25 of 45




8.      Produce each and every document the Defendants reply upon to defend
        the Plaintiff’s claims in this case.

9.      Produce any and all training materials provided to Defendant s’
        representatives concerning the sale and transfer of home loans and
        appropriate crediting of payments including but not limited to policies,
        handbooks, rules, regulations, and attendance sheets for any training
        whether written or store electronically.

10.     Produce a list of any and all lawsuits (past or present) against these
        Defendants. This should include the civil action number of any such
        lawsuits, location of filing, current disposition and identify plaintiff and
        defense counsel.

11.     Produce a list of all witnesses to be called at the trial of this case.

12.     Produce a list of all exhibits to be used at the trial of this case.

13.     Produce a list of all expert witnesses to be called at the trial of this case.

14.     Produce copies of any and all résumés or similar documents setting forth
        the educational background and qualifications of each and every expert
        witness who you expect to testify at the trial of this case.

15.     Produce a copy of any and all statements, whether recorded or written,
        taken of each Plaintiff or any member of the Plaintiff's family at any
        time.

16.     Produce a copy of any and all statements, whether recorded or written,
        taken of any witness and/or anyone with any knowledge whatsoever of
        the incident made the basis of this lawsuit.

17.     Produce a copy of your liability insurance policy(s) for coverage on your
        business at the time of the occurrence made the basis of this lawsuit,
        including the limits of liability.

18.     Produce a copy of each and every complaint by a consumer, borrower,
        or lender filed against any of the Defendants for the last ten (10) years.



                                           3
                                 DOCUMENT 4
      Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 26 of 45




19.     Produce a copy of any and all recordings, photographs, videotapes,
        discs, diagrams, recordings or other reproductions of any kind in the
        possession of the Defendants of any person, scene relating to the
        occurrence made the basis of this lawsuit.




OF COUNSEL:

The Sears Firm, P.C.
The Sears Building
5809 Feldspar Way, Suite 200
Birmingham AL 35244
(205) 989-1709; Fax (866) 754-9453
ssears@me.com
searsandsearslaw.com


    THE PLAINTIFF REQUESTS THAT PLAINTIFF’S FIRST
REQUESTS FOR PRODUCTION BE SERVED WITH PLAINTIFF’S
COMPLAINT ON DEFENDANTS.




                                      4
                                 DOCUMENT 5
   Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 PageELECTRONICALLY
                                                            2711/5/2020      FILED
                                                                of 45 10:56 AM
                                                                  01-CV-2020-903782.00
                                                                  CIRCUIT COURT OF
                                                             JEFFERSON COUNTY, ALABAMA
                                                          JACQUELINE ANDERSON SMITH, CLERK
 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA


DAVID C. SPENCER                    )
                                    )
     Plaintiff,                     )
                                    )
                                    )    Case Action Number:
                                    )    CV-2020-
                                    )
vs.                                 )
                                    )
FRANKLIN AMERICAN HOME              )
MORTGAGE AND                        )
CITIZENS BANK, NA D/B/A             )
CITIZENS ONE HOME LOANS             )
                                    )
                                    )
     Defendants.                    )
_____________________________________________________________

            PLAINTIFF’S FIRST REQUESTS FOR ADMISSION
            TO DEFENDANTS, FRANKLIN AMERICAN HOME
              MORTGAGE AND CITIZENS BANK, NA
                 D/B/A CITIZENS ONE HOME LOANS

      COMES NOW the Plaintiff, DAVID SPENCER (“SPENCER”), in
the above styled cause, by and through his attorney of record, and requests
the Defendants, FRANKLIN AMERICAN HOME MORTGAGE AND
CITIZENS BANK, NA D/B/A CITIZENS ONE HOME LOANS
(“FRANKLIN AMERICAN” AND “CITIZENS ONE” or (“THE
DEFENDANTS”), pursuant to Rule 36 of the Alabama Rules of Civil
Procedure, to respond to Plaintiff’s First Requests for Admission as follows:
                                      DOCUMENT 5
     Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 28 of 45




1.     Admit that jurisdiction and venue of this matter is proper in the

Circuit Court of Jefferson County, Alabama.

2.     Admit that Defendants’ negligence proximately caused the Plaintiff’s

       injuries and damages made the basis of this lawsuit.

3.     Admit that Defendants’ wantonness proximately the Plaintiff’s

       injuries and damages made the basis of this lawsuit.

4.     Admit that Defendants negligently and wantonly misapplied

       Plaintiff’s mortgage payment causing his home loan to be shown as

       in-default.

5.     Admit that Defendants negligently and wantonly misapplied

       Plaintiff’s mortgage payment proximately causing his credit score to

       decrease.

6.     Admit that Defendants negligently and wantonly misapplied

       Plaintiff’s mortgage payment causing Plaintiff to receive notices

       concerning foreclosure on his house.

7.     Admit that Defendants negligently and wantonly misapplied

       Plaintiff’s mortgage payment causing Plaintiff’s credit card providers

       to reduce his credit limits.




                                          2
                                 DOCUMENT 5
      Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 29 of 45




8.      Admit that Defendants negligently and wantonly misapplied

        Plaintiff’s mortgage payment causing Plaintiff’s credit to be reduced

        and Plaintiff to be unable to make purchases he would otherwise

        make.

9.      Admit that the Defendants violated in whole or in part the following

        laws: (a) Alabama’s SAFE Act §5-26-1; §5-26-17(1)-(6); (b) The

        Truth In Lending Act, 12 CFR Part 226, Regulation Z; (c) 12 CFR Part

        227.2; (d) Home Ownership and Equity Protection Act 15 U.S.C.

        §1601-02, §§1639-41; (e) Real Estate Settlement Procedures Act

        (RESPA) 12 U.S.C. §2601-2617; (f) Title X of the Dodd Frank Wall

        Street Reform and Consumer Protection Act; and, (g) the regulations

        promulgated by the U.S. Consumer Protection Consumer Bureau

        (“CFPB”) and Consumer Credit Protection Act (“CCPA”).

10.     Admit that Defendants violated state and federal laws by

        misapplication of Plaintiff’s mortgage payments.

11.     Admit that Defendants’ representatives violated company policy by

        misapplication of Plaintiff’s mortgage payments at issue in this

        lawsuit.




                                      3
                                   DOCUMENT 5
      Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 30 of 45




12.     Admit that Defendants’ representatives were reprimanded or received

        admonishments concerning the misapplication of Plaintiff’s mortgage

        payments at issue in this lawsuit.

13.     Admit that Plaintiff’s injuries and damages were proximately caused

        by Defendants’ negligence, wantonness, breach of contract, fraud,

        slander, slander to credit, and intentional infliction of emotion

        distress.

(Note: Fed. R. Civ. Proc. 36(a) provides "The answering party may

assert lack of knowledge or information as a reason for failing to admit

or deny only if the party states that it has made reasonable inquiry and

that the information it knows or can readily obtain is insufficient to

enable it to admit or deny.”)




OF COUNSEL:

The Sears Firm, P.C.
The Sears Building
5809 Feldspar Way, Suite 200
Birmingham AL 35244
(205) 989-1709; Fax (866) 754-9453
ssears@me.com
searsandsearslaw.com

                                        4
                            DOCUMENT 5
  Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 31 of 45




    THE PLAINTIFF REQUESTS THAT PLAINTIFF’S FIRST
REQUESTS FOR ADMISSION BE SERVED WITH PLAINTIFF’S
COMPLAINT ON DEFENDANTS.




                                 5
           Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 32 of 45


                                      AlaFile E-Notice




                                                                         01-CV-2020-903782.00


To: SHANE THOMAS SEARS MR.
    ssears@me.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

               DAVID C. SPENCER V. FRANKLIN AMERICAN HOME MORTGAGE ET AL
                                    01-CV-2020-903782.00

                     The following complaint was FILED on 11/5/2020 10:56:05 AM




    Notice Date:    11/5/2020 10:56:05 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 33 of 45


                                      AlaFile E-Notice




                                                                         01-CV-2020-903782.00


To: FRANKLIN AMERICAN HOME MORTGAGE
    REG AGENT: CT CORPORATION
    2 N.JACKSON ST. SUITE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

               DAVID C. SPENCER V. FRANKLIN AMERICAN HOME MORTGAGE ET AL
                                    01-CV-2020-903782.00

                     The following complaint was FILED on 11/5/2020 10:56:05 AM




    Notice Date:    11/5/2020 10:56:05 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 34 of 45


                                      AlaFile E-Notice




                                                                         01-CV-2020-903782.00


To: CITIZENS BANK, NA
    REG AGENT: ELLEN ALEMANY
    1 CITIZENS PLAZA
    PROVIDENCE, RI, 02903




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

               DAVID C. SPENCER V. FRANKLIN AMERICAN HOME MORTGAGE ET AL
                                    01-CV-2020-903782.00

                     The following complaint was FILED on 11/5/2020 10:56:05 AM




    Notice Date:    11/5/2020 10:56:05 AM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 35 of 45

6WDWHRI$ODEDPD                                                                                  &RXUW&DVH1XPEHU
8QLILHG-XGLFLDO6\VWHP
                                                   6800216
                                                                                                  &9
)RUP&5HY                             &,9,/
                              ,17+(&,5&8,7&28572)-())(5621&2817<$/$%$0$
                          '$9,'&63(1&(59)5$1./,1$0(5,&$1+20(0257*$*((7$/
  127,&(72       )5$1./,1$0(5,&$1+20(0257*$*(5(*$*(17&7&25325$7,211-$&.6216768,7(0217*20(5<$/

                                                             1DPHDQG$GGUHVVRI'HIHQGDQW
  7+( &203/$,17 25 27+(5 '2&80(17 :+,&+ ,6 $77$&+(' 72 7+,6 6800216 ,6 ,03257$17 $1' <28 0867
  7$.( ,00(',$7( $&7,21 72 3527(&7 <285 5,*+76 <28 25 <285 $77251(< $5( 5(48,5(' 72 ),/( 7+(
  25,*,1$/ 2) <285 :5,77(1 $16:(5 (,7+(5 $'0,77,1* 25 '(1<,1* ($&+ $//(*$7,21 ,1 7+( &203/$,17 25
  27+(5 '2&80(17 :,7+ 7+( &/(5. 2) 7+,6 &2857 $ &23< 2) <285 $16:(5 0867 %( 0$,/(' 25 +$1'
  '(/,9(5(' %< <28 25 <285 $77251(< 72 7+( 3/$,17,)) 6 25 $77251(< 6 2) 7+( 3/$,17,)) 6 
  6+$1(7+20$66($5605                                                                         
                                                        >1DPH V RI$WWRUQH\ V @

  :+26($''5(66 (6 ,6$5( 7KH6HDUV%XLOGLQJ)HOGVSDU:D\6XLWH%,50,1*+$0$/                                          
                                                                    >$GGUHVV HV RI3ODLQWLII V RU$WWRUQH\ V @
  7+( $16:(5 0867 %( 0$,/(' 25 '(/,9(5(' :,7+,1  '$<6 $)7(5 7+,6 6800216 $1' &203/$,17 25
  27+(5 '2&80(17 :(5( 6(59(' 21 <28 25 $ -8'*0(17 %< '()$8/7 0$< %( 5(1'(5(' $*$,167 <28 )25
  7+( 021(< 25 27+(5 7+,1*6 '(0$1'(' ,1 7+( &203/$,17 25 27+(5 '2&80(17
              72$1<6+(5,))25$1<3(5621$87+25,=('%<7+($/$%$0$58/(62)&,9,/
                                          352&('85(726(59(352&(66
     <RXDUHKHUHE\FRPPDQGHGWRVHUYHWKLV6XPPRQVDQGDFRS\RIWKH&RPSODLQWRURWKHUGRFXPHQWLQ
     WKLVDFWLRQXSRQWKHDERYHQDPHG'HIHQGDQW
     6HUYLFHE\FHUWLILHGPDLORIWKLV6XPPRQVLVLQLWLDWHGXSRQWKHZULWWHQUHTXHVWRI '$9,'&63(1&(5
     SXUVXDQWWRWKH$ODEDPD5XOHVRIWKH&LYLO3URFHGXUH                                        >1DPH V @

                                        V-$&48(/,1($1'(562160,7+             %\
                     'DWH                                              6LJQDWXUHRI&OHUN                                    1DPH

     &HUWLILHG0DLOLVKHUHE\UHTXHVWHG                      V6+$1(7+20$66($5605
                                                               3ODLQWLII V$WWRUQH\ V6LJQDWXUH


                                                  5(7851216(59,&(
     5HWXUQUHFHLSWRIFHUWLILHGPDLOUHFHLYHGLQWKLVRIILFHRQ                                                                        
                                                                                                        'DWH
     ,FHUWLI\WKDW,SHUVRQDOO\GHOLYHUHGDFRS\RIWKLV6XPPRQVDQG&RPSODLQWRURWKHUGRFXPHQWWR
                                                               LQ                                                                   &RXQW\
                      1DPHRI3HUVRQ6HUYHG                                                  1DPHRI&RXQW\

  $ODEDPDRQ                                             
                                   'DWH
                                                                                                    $GGUHVVRI6HUYHU

   7\SHRI3URFHVV6HUYHU                      6HUYHU V6LJQDWXUH


                                               6HUYHU V3ULQWHG1DPH                                3KRQH1XPEHURI6HUYHU
                Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 36 of 45

6WDWHRI$ODEDPD                                                                                   &RXUW&DVH1XPEHU
8QLILHG-XGLFLDO6\VWHP
                                                    6800216
                                                                                                   &9
)RUP&5HY                              &,9,/
                              ,17+(&,5&8,7&28572)-())(5621&2817<$/$%$0$
                          '$9,'&63(1&(59)5$1./,1$0(5,&$1+20(0257*$*((7$/
  127,&(72       &,7,=(16%$1.1$5(*$*(17(//(1$/(0$1<&,7,=(163/$=$3529,'(1&(5,

                                                              1DPHDQG$GGUHVVRI'HIHQGDQW
  7+( &203/$,17 25 27+(5 '2&80(17 :+,&+ ,6 $77$&+(' 72 7+,6 6800216 ,6 ,03257$17 $1' <28 0867
  7$.( ,00(',$7( $&7,21 72 3527(&7 <285 5,*+76 <28 25 <285 $77251(< $5( 5(48,5(' 72 ),/( 7+(
  25,*,1$/ 2) <285 :5,77(1 $16:(5 (,7+(5 $'0,77,1* 25 '(1<,1* ($&+ $//(*$7,21 ,1 7+( &203/$,17 25
  27+(5 '2&80(17 :,7+ 7+( &/(5. 2) 7+,6 &2857 $ &23< 2) <285 $16:(5 0867 %( 0$,/(' 25 +$1'
  '(/,9(5(' %< <28 25 <285 $77251(< 72 7+( 3/$,17,)) 6 25 $77251(< 6 2) 7+( 3/$,17,)) 6 
  6+$1(7+20$66($5605                                                                         
                                                         >1DPH V RI$WWRUQH\ V @

  :+26($''5(66 (6 ,6$5( 7KH6HDUV%XLOGLQJ)HOGVSDU:D\6XLWH%,50,1*+$0$/                                           
                                                                     >$GGUHVV HV RI3ODLQWLII V RU$WWRUQH\ V @
  7+( $16:(5 0867 %( 0$,/(' 25 '(/,9(5(' :,7+,1  '$<6 $)7(5 7+,6 6800216 $1' &203/$,17 25
  27+(5 '2&80(17 :(5( 6(59(' 21 <28 25 $ -8'*0(17 %< '()$8/7 0$< %( 5(1'(5(' $*$,167 <28 )25
  7+( 021(< 25 27+(5 7+,1*6 '(0$1'(' ,1 7+( &203/$,17 25 27+(5 '2&80(17
              72$1<6+(5,))25$1<3(5621$87+25,=('%<7+($/$%$0$58/(62)&,9,/
                                          352&('85(726(59(352&(66
     <RXDUHKHUHE\FRPPDQGHGWRVHUYHWKLV6XPPRQVDQGDFRS\RIWKH&RPSODLQWRURWKHUGRFXPHQWLQ
     WKLVDFWLRQXSRQWKHDERYHQDPHG'HIHQGDQW
     6HUYLFHE\FHUWLILHGPDLORIWKLV6XPPRQVLVLQLWLDWHGXSRQWKHZULWWHQUHTXHVWRI '$9,'&63(1&(5
     SXUVXDQWWRWKH$ODEDPD5XOHVRIWKH&LYLO3URFHGXUH                                        >1DPH V @

                                        V-$&48(/,1($1'(562160,7+             %\
                      'DWH                                              6LJQDWXUHRI&OHUN                                    1DPH

     &HUWLILHG0DLOLVKHUHE\UHTXHVWHG                       V6+$1(7+20$66($5605
                                                                3ODLQWLII V$WWRUQH\ V6LJQDWXUH


                                                    5(7851216(59,&(
     5HWXUQUHFHLSWRIFHUWLILHGPDLOUHFHLYHGLQWKLVRIILFHRQ                                                                         
                                                                                                         'DWH
     ,FHUWLI\WKDW,SHUVRQDOO\GHOLYHUHGDFRS\RIWKLV6XPPRQVDQG&RPSODLQWRURWKHUGRFXPHQWWR
                                                                LQ                                                                   &RXQW\
                      1DPHRI3HUVRQ6HUYHG                                                   1DPHRI&RXQW\

  $ODEDPDRQ                                              
                                   'DWH
                                                                                                     $GGUHVVRI6HUYHU

   7\SHRI3URFHVV6HUYHU                       6HUYHU V6LJQDWXUH


                                                6HUYHU V3ULQWHG1DPH                                3KRQH1XPEHURI6HUYHU
                          DOCUMENT 8
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 37 of 45
                          DOCUMENT 8
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 38 of 45
                          DOCUMENT 8
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 39 of 45
                          DOCUMENT 9
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 40 of 45
                          DOCUMENT 9
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 41 of 45
         Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 42 of 45


                                    AlaFile E-Notice




                                                                          01-CV-2020-903782.00
                                                           Judge: TAMARA HARRIS JOHNSON
To: SEARS SHANE THOMAS
    ssears@me.com




                         NOTICE OF SERVICE
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

            DAVID C. SPENCER V. FRANKLIN AMERICAN HOME MORTGAGE ET AL
                                 01-CV-2020-903782.00

                          The following matter was served on 11/9/2020

                         D001 FRANKLIN AMERICAN HOME MORTGAGE
                                       Corresponding To
                                       CERTIFIED MAIL
                                              S/C




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                     205-325-5355
                                                                         jackie.smith@alacourt.gov
                          DOCUMENT 11
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 43 of 45
                          DOCUMENT 11
Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 44 of 45
         Case 2:20-cv-02019-SGC Document 1-1 Filed 12/16/20 Page 45 of 45


                                    AlaFile E-Notice




                                                                         01-CV-2020-903782.00
                                                          Judge: TAMARA HARRIS JOHNSON
To: SEARS SHANE THOMAS
    ssears@me.com




                         NOTICE OF SERVICE
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

            DAVID C. SPENCER V. FRANKLIN AMERICAN HOME MORTGAGE ET AL
                                 01-CV-2020-903782.00

                         The following matter was served on 11/30/2020

                                   D002 CITIZENS BANK, NA
                                       Corresponding To
                                            OTHER
                                      S/C SIGNED WFC




                                                          JACQUELINE ANDERSON SMITH
                                                                    CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                            JEFFERSON COUNTY, ALABAMA
                                                         716 N. RICHARD ARRINGTON BLVD.
                                                                    BIRMINGHAM, AL, 35203

                                                                                 205-325-5355
                                                                     jackie.smith@alacourt.gov
